Citation Nr: 0314272	
Decision Date: 06/30/03    Archive Date: 07/03/03

DOCKET NO.  98-05 405A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to an initial rating greater than 50 percent 
for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARINGS ON APPEAL

Appellant and his son



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active service from December 1968 to November 
1970.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a June 1997 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  The RO denied service 
connection for a bilateral knee disorder and granted service 
connection for post-traumatic stress disorder (PTSD) and 
assigned a 50 percent evaluation.  During the pendency of the 
appeal, the RO reduced the rating to 30 percent but later 
restored the 50 percent evaluation-effective from the date 
of the initial grant of service connection.  

A hearing was held at the RO in September 1998.  The Board 
remanded the case in June 2000 for the RO to schedule a 
travel board hearing.  The veteran appeared in February 2003 
at travel board hearing chaired by the undersigned Veterans 
Law Judge (VLJ).  Transcripts of both hearings are of record.  


REMAND

Additional development is needed in this case regarding the 
issues of entitlement to service connection for a bilateral 
knee disorder and a higher rating for the PTSD.  Accordingly, 
please do the following:

1.  The record indicates the veteran was 
treated for a right knee disorder by A. 
A. Wascher, M.D., 2225 E. Flamingo Rd. 
Suite 302, Las Vegas, NV 89119.  Obtain 
records of the veteran's treatment by 
this physician.  Also, ask the physician 
to provide the rationale for his/ her 
August 1998 statement that the veteran's 
traumatic arthritis of the right knee had 
its onset in 1969.

2.  Obtain any VA treatment records since 
January 2002.  

3.  After the development requested above 
has been completed, make arrangements 
with the appropriate VA medical facility 
for the veteran to undergo:  
1) an orthopedic examination to determine 
the etiology of his bilateral knee 
disorder and 2) a psychiatric examination 
to determine the severity of his PTSD.  
All indicated special studies should be 
performed and clinical findings reported 
in detail.  Send the claims folder to 
each examiner for review.  It is 
imperative that all questions listed 
below be answered so the Board has 
sufficient information to adjudicate the 
pending claims.  If an examiner is unable 
to make any determination, he or she must 
explain why this is not possible.  
The examiners also should discuss the 
rationales for their medical opinions.

Based on a complete review of the claims 
files (c-files), the appropriate examiner 
should provide a medical opinion on the 
following questions:  

a)  Is it at least as likely as not that 
the veteran's current bilateral knee 
disorder, including any arthritis, had 
its onset in service, was manifested 
within the first post-service year, or is 
otherwise attributable to service?  The 
standard of proof underlined above should 
be used in formulating a response.  If 
the examiner agrees or disagrees with any 
opinion of record, he/she should discuss 
the reasons.


b)  The psychiatric examiner should 
discuss the veteran's PTSD symptoms, 
including assigning a Global Assessment 
of Functioning (GAF) score that reflects 
the extent of his psychological, 
occupational and social impairment from 
this condition.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


